UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 9, WESTERN SIZZLIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-25366 86-0723400 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 416 South Jefferson Street, Suite 600, Roanoke, Virginia 24011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540) 345-3195 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement See the disclosure set forth under Item 2.01, which is incorporated by reference into this Item 1.01. Item 2.01.Completion of Acquisition or Disposition of Assets On July 9, 2008, the Registrant completed its previously announced acquisition of a controlling interest in Mustang Capital Advisors, LP, a Texas limited partnership (“MCA”), and its general partner, Mustang Capital Management, LLC, a
